DETAILED ACTION
Claims 1-9 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nuggehalli (US Patent No. 9,001,370) in view of Redberg et al. (US PGPUB No. 2014/0281506) [hereinafter “Redberg”].

As per claim 1, Nuggehalli teaches a server comprising: a processor; and a memory storing computer-readable instructions therein, the computer-readable instructions, when executed by the processor, causing the server to: receive a target e-mail address from a terminal device (Col. 6, lines 60-65, registering MFP user with Web application including entering email address); in a case where the target e-mail address is received from the terminal device, store in the memory the target e-mail address and authentication information in association with each other (Col. 10, storing user data including associated e-mail address see Fig. 11, 1106, with access tokens and registration codes); in the case where the target e-mail address is received from the terminal device, send a first e-mail including the target e-mail address, as a destination address, and the authentication information (Col. 8, lines 45-55, sending via user e-mail address a registration code which is used to uniquely identify user and complete registration); in a case where an input operation of the authentication information is executed by a user in a first communication device different from the terminal device after the first e-mail has been sent, receive the authentication information from the first communication device (Col. 6, lines 25-40, user may select from any host device to complete registration using e-mailed code and link); in a case where the authentication information is received from the first communication device, specify the target e-mail address associated with the authentication information in the memory (Col. 10, lines 10-20, retrieving user data which includes associated e-mail address see Fig. 11, 1106).
While Nuggehalli teaches returning an authorization code or access token after registration see (Col. 12, lines 5-10), Nuggehalli does not explicitly teach in a case where the target e-mail address is specified, execute a predetermined process by using the target e-mail address, the predetermined process being a process which is necessary for the server or the first communication device to send a second e-mail including the target e- mail address, as a destination address, and related information related to the first communication device.  Redberg teaches in a case where the target e-mail address is specified, execute a predetermined process by using the target e-mail address, the predetermined process being a process which is necessary for the server or the first communication device to send a second e-mail including the target e- mail address, as a destination address, and related information related to the first communication device ([0075], sending an authorization code or other user credential after registration).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Nuggehalli with the teachings of Redberg, in a case where the target e-mail address is specified, execute a predetermined process by using the target e-mail address, the predetermined process being a process which is necessary for the server or the first communication device to send a second e-mail including the target e- mail address, as a destination address, and related information related to the first communication device, to use reach the user in an efficient and already used messaging for user convenience.

As per claim 9, the substance of the claimed invention is identical or substantially similar to that of claim 1.  Accordingly, this claim is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Igari (US PGPUB No. 2019/0007404), Hosoda (US PGPUB No. 2013/0222840) and IP.com (IP.COM, "Printing Documents on a Multifunction Printer from Web hosted service", December 21, 2010, IP.com, IPCOM000202532D, pages 1-3) disclose authentication of printers across network using methods including one-time passwords and web services.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179.  The examiner can normally be reached on Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        February 11, 2021